DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Withdrawn Rejections
Any rejections and or objections, made in the previous Office Action, and not repeated below, are hereby withdrawn due to Applicant’s amendments and/or arguments in the response dated February 7, 2022.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The phrase “the coupling layer includes a first adhesive layer and a second adhesive layer, wherein the second adhesive layer comprises a material that is not in the first adhesive layer” in claim 9 is unclear, which renders the claim vague and indefinite. It is unclear from the above language how there is first and second adhesive layers.  Are they in contact with each other?

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 – 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (USPGPub 2017/0217143 A1) in view of McGuire, Jr. (USPGPub 2019/0238171 A1).

Kim et al. disclose a screen protector for protecting a display screen of an electronic device including an in-screen fingerprint sensor (Abstract; Figure 4B, #401a; A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Paragraph 0145), the screen protector comprising: a transparent front-facing layer (Figure 4B, #110); a coupling layer affixed to and completely covering a rear surface of the transparent front-facing layer (Figure 4B, #301); and2Attorney Docket No.: OTTR1192USU01 a transparent rear-facing layer affixed to the coupling layer (Figure 4B, #401), the transparent rear-facing layer comprising an aperture configured to align with the in-screen fingerprint sensor of the electronic device when the screen protector is affixed to the display screen of the electronic device (Paragraph 0145; Figure 4B, #401a), the coupling layer configured to directly contact the display screen of the electronic device through the aperture when the screen protector is affixed to the display screen of the electronic device (Figure 4B, #301 and 303; Paragraph 0129) as in claim 13.  With respect to claim 9, the coupling layer includes a first adhesive layer and a second adhesive layer, wherein the second adhesive layer comprises a material that is not in the first adhesive layer (Figure 4B, #301 and 303; Paragraphs 0105 and 0106).  Regarding claim 11, the coupling layer wets to the display screen of the electronic device to form an improved optical path to the display screen of the electronic device (Paragraph 0074). For claim 15, the screen protector is attached to a protective case for the electronic device (Figure 10B, 907; Paragraph 0122). However, Kim et al. fail to disclose the coupling layer comprising a silicone-based adhesive, the second adhesive layer comprises an acrylic material, and wherein the coupling layer is configured to be repeatedly affixed to the display screen and removed from the display screen.  

McGuire, Jr. teaches a screen protector for protecting a display screen of an electronic device including an in-screen fingerprint sensor (Figures; Abstract; A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. Paragraph 0036), having a coupling layer comprising a silicone-based adhesive (Paragraph 0042; Figure 1A, #106), the second adhesive layer comprises a material that is not in the first adhesive layer, and the second adhesive layer comprises an acrylic material (Paragraphs 0042 and 0045) for the purpose of forming protective sheets that may be adhered to a display of an electronic device (Abstract).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a silicone-based adhesive and a second adhesive layer comprising an acrylic material in Kim et al. in order to form protective sheets that may be adhered to a display of an electronic device as taught by McGuire, Jr.

With regard to the limitation of “the transparent carrier layer is configured to be repeatedly affixed to the display screen and removed from the display screen”, McGuire, Jr. discloses the adhesive layers of the carrier layer are the same materials as the claimed invention (Paragraphs 0042 and 0045).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention that the adhesive materials of McGuire, Jr. would function to allow the transparent carrier layer to be repeatedly affixed to the display screen and removed from the display screen.

Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (USPGPub 2017/0217143 A1) in view of McGuire, Jr. (USPGPub 2019/0238171 A1) as applied to claim 15 above, and further in view of Flores et al. (USPGPub 2017/0054466 A1).

Kim et al., as modified with McGuire, Jr., disclse the claimed invention except for the protective case includes a back portion and a front portion that releasably couples to the back portion to contain the electronic device, and the screen protector is affixed to the front portion of the protective case.

Flores et al. teach a protective case for the electronic device (Figures; Abstract) wherein the screen protector is configured to be affixed to the protective case (Figure 4, #140; Paragraph 0064), the screen protector is attached to a protective case for the electronic device (Figures; Abstract), the protective case includes a back portion and a front portion that releasably couples the back portion to contain the electronic device (Figure 4), and the screen protector is affixed to the front portion of the protective case (Figure 4) for the purpose of having a protective case for electronic devices along with a screen protector (Paragraph 0002).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have a protective case having front and back portions as part of the modified Kim et al. in order to have a protective case for electronic devices along with a screen protector as taught by Flores et al.

Response to Arguments
Applicant’s arguments with respect to claims 9 – 13, 15, 19 and 20 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

With regard to the prior art failing to disclose an aperture in a rear-facing transparent layer, please see the newly presented rejection over Kim et al.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Patricia L Nordmeyer whose telephone number is (571)272-1496. The examiner can normally be reached 10am - 6:30pm EST, Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alicia Chevalier can be reached on 571-272-1490. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Patricia L. Nordmeyer/
Primary Examiner
Art Unit 1788



/pln/
February 16, 2022